*326It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed. And this court coming now to render the judgment that the court of appeals should have rendered, it is hereby ordered and adjudged that this cause be remanded to the court of appeals with instructions to enter the injunction prayed for in the petition of the plaintiff below.
Inasmuch as the judges who concur in the judgment in this case do not agree upon the grounds upon which the judgment is put, no authoritative opinion is filed, but the several judges concurring may file opinions setting forth their views.

Judgment reversed.

Marshall, C. J., Johnson, Hough and Wanamaker, JJ., concur.